DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international Application PCT/IB2018/058632, and claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Application 62/749,610 and 62/581,073, filed October 23, 2018 and November 3, 2017 respectively.

Information Disclosure Statement
The information disclosure statement (IDS) dated June 29, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.


Restrictions/Elections
Applicant's election without traverse of Group I, claims 1-2 and 7-18, drawn to compounds of formula (I) or a pharmaceutical composition thereof, in the reply filed on August 6, 2021 is acknowledged.  The election without traverse of the species of compound (I) where A is NR5, R1 is phenyl, R2 is methyl or fluorine, X is –OH, R3 and R4 are H in the same reply is also acknowledged.  Each of claims 1, 2 and 7-18 within the elected group read on the elected species. 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the compound based on the elected species above, wherein: no prior art was found on the elected species.  Therefore, the scope of the search and consideration was expanded in accordance with MPEP 803.02 to ultimately include the full scope of formula (I) as claimed.

Status of Claims
Currently, claims 1, 2 and 7-18 are pending in the instant application and under consideration herein.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the invention is directed to a compound of formula (I) 
    PNG
    media_image1.png
    90
    191
    media_image1.png
    Greyscale
, as well as methods for its 
    PNG
    media_image2.png
    109
    236
    media_image2.png
    Greyscale
.  Although structurally similar to those of the instant claims, the prior art compound differs in requiring a different stereochemistry for the nitrogen ring.  Further, the prior art does not suggest altering the stereochemistry of the compound nor would there have been any motivation or guidance on how to do so.  Since nothing in the prior art would have taught or suggested the changes necessary to arrive at the instant invention, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2 and 7-18 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699